Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/167,739 filed on 2/4/21. Claims 1 - 20 has been examined.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 – 4, 9, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gharavi et al. (US 2019/0356381, Gharavi hereafter).

Regarding claim 1, Gharavi teaches An over-the-air millimeter wave (millimeter wave communication system, paragraph 5) repeater (Active repeater device, 102 of Fig. 1) for a communications network, the repeater comprising: 
a repeater donor unit (primary sector, 204 of Fig 2B-C, depending on the design) that includes a first plurality of modular electronic components (please refer to Fig. 2B-C, and corresponding figures 3 – 6, which describes in details the configuration of components shown in Fig. 2B-C, specifically Fig. 5, first antenna array, first circuitry, please refer to corresponding description); and 
a repeater access point (secondary sector, 208, 212, Fig. 2B-C) coupled to the repeater donor unit, wherein the repeater access point includes a second plurality of modular electronic components (secondary antenna array, third circuitry, Fig. 5, please refer to corresponding description); 
wherein the repeater donor unit (primary sector, 204 of Fig 2B-C) communicates downlink millimeter wave spectrum wireless signals received from a base station to the repeater access point and radiates uplink millimeter wave spectrum wireless signals received from the repeater access point to the base station (As shown in Fig. 1, and Fig. 7, the BS 104 communicates with Active Repeater device 102, shown as X1, or as shown in Fig. 7, communication between BS 104 to Active Repeater Device 102, shown as X2, please refer to corresponding description); 
wherein the repeater access point (secondary sector, 208, 212 of Fig. 2B-C) radiates the downlink millimeter wave spectrum wireless signals received from the repeater donor unit into a coverage area, receives the uplink millimeter wave spectrum wireless signals received from the coverage area, and communicates the uplink millimeter wave spectrum wireless signals to the repeater donor unit (As shown in Fig. 1, and Fig. 7, Active Repeater device 102 communicates with UE, shown as X2, or as shown in Fig. 7, UE communicates with First Active Repeater device 102, shown as X3, please refer to corresponding description); 
wherein the first plurality of modular electronic components includes at least one of a modular donor antenna component, a modular donor signal conditioning component, a modular donor signal interface component, and a modular donor controller (as shown in Fig. 3, components includes antenna, please refer to corresponding description); and 
wherein the second plurality of modular electronic components includes at least one of a modular coverage antenna component, a modular coverage signal conditioning component, a modular as shown in Fig. 3, Fig 6, antenna, please refer to corresponding description).

Regarding claim 2, The repeater of claim 1, wherein the modular donor antenna component and the modular coverage antenna component each comprise an array of multiple spatially separated antennas (spatial antenna, Fig. 3, paragraph 43).

Regarding claim 3, The repeater of claim 2, wherein a directionality of the modular donor antenna is controlled by the modular donor controller, or by the modular coverage controller, by adjusting a phase and a relative amplitude of a signal transmitted from each of the multiple spatially separated antennas of the modular donor antenna (phase shifters, paragraph 29, adjust amplitude gains, paragraph 66).

Regarding claim 4, The repeater of claim 2, wherein a directionality of the modular coverage antenna is controlled by the modular coverage controller, or by the modular donor controller, by adjusting a phase and a relative amplitude of a signal transmitted from each of the multiple spatially separated antennas of the modular coverage antenna (phase shifters, paragraph 29, adjust amplitude gains, paragraph 66).

Regarding claim 9, A repeater network substantially have same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 15, A mobile computer device, the mobile computer device comprising: 
a processor coupled to a memory, wherein the memory stored information about at least one radiation pattern for at least one over-the-air millimeter wave repeater, wherein the at least one over-the-air millimeter wave repeater comprises a repeater donor unit coupled to at least one repeater primary sector, 204 of Fig 2B-C, depending on the design) communicates downlink millimeter wave spectrum wireless signals received from a base station to the repeater access point (secondary sector, 208, 212, Fig. 2B-C) and radiates uplink millimeter wave spectrum wireless signals received from the repeater access point to the base station, and wherein the repeater access point radiates the downlink millimeter wave spectrum wireless signals received from the repeater donor unit into a coverage area (As shown in Fig. 1, and Fig. 7, the BS 104 communicates with Active Repeater device 102, shown as X1, or as shown in Fig. 7, communication between BS 104 to Active Repeater Device 102, shown as X2, please refer to corresponding description), receives the uplink millimeter wave spectrum wireless signals from the coverage area, and communicates the uplink millimeter wave spectrum wireless signals to the repeater donor unit ((As shown in Fig. 1, and Fig. 7, Active Repeater device 102 communicates with UE, shown as X2, or as shown in Fig. 7, UE communicates with First Active Repeater device 102, shown as X3, please refer to corresponding description); and 
a radio frequency transceiver configured to receive the downlink millimeter wave spectrum wireless signals received from the base station (as shown in Fig. 1 and 7 the Active repeater device and transmit and receive data from BS and UE); 
wherein the processor executes an application that decodes the downlink millimeter wave spectrum wireless signals and based on the radiation pattern for the at least one over-the-air millimeter wave repeater, determines a base station downlink signal quality that would be observed by the at least one over-the-air millimeter wave repeater (The data stream may also be referred to as the data portion of the received first beam of input RF signals. The baseband signal processor 206 may decode only the header portion of the received signal to extract control information. Conventional active repeaters/relays/boosters are either simple RF amplification with no configurability. Beamforming, TDD-switching capabilities or they are full decode/recode relay nodes with a modem in the signal path and hence with a higher latency, paragraph 42, 60, 81, 86).

Allowable Subject Matter
6.	Claims 5 – 8, 10 – 14, 16 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art(s)
7.          The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Narasimha et al. (US 2021/0306904) teaches flow control for uplink traffic in an integrated access and backhaul network.
Keskitalo et al. (US 2021/0176670) teaches link monitoring self-backhauling for wireless networks.
Hampel et al. (US 2018/0288823) teaches autonomous formation for backhaul networks.
Rofougraran et al. (US 2020/0403689) teaches repeater devce for 5G new radio communication. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632